UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q [X]Quarterly report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June 30, 2015. []Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Commission File Number:000-13273 F & M BANK CORP. Virginia 54-1280811 (State or Other Jurisdiction of (I.R.S. Employer Incorporation or Organization) Identification No.) P. O. Box 1111 Timberville, Virginia 22853 (Address of Principal Executive Offices) (Zip Code) (540) 896-8941 (Registrant's Telephone Number, Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [X] No [] Indicate by check mark whether the registrant has submitted electronically and posted on its website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files. Yes [X] No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one) Large accelerated filer[] Non-accelerated filer [] (Do not check if a smaller reporting company) Accelerated filer[] Smaller reporting Company[X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes[] No [X] State the number of shares outstanding of each of the registrant’s classes of common stock, as of the latest practicable date. Class Outstanding at August 10, 2015 Common Stock, par value - $5 3,293,244 shares F & M BANK CORP. Index Page Part I Financial Information 4 Item 1. Financial Statements Consolidated Statements of Income – Three Months Ended June 30, 2015 and 2014 4 Consolidated Statements of Income – Six Months Ended June 30, 2015 and 2014 5 Consolidated Statements of Comprehensive Income – Six Months Ended June 30, 2015 and 2014 6 Consolidated Balance Sheets – June 30, 2015 and December 31, 2014 7 Consolidated Statements of Cash Flows – Six Months Ended June 30, 2015 and 2014 8 Consolidated Statements of Changes in Stockholders’ Equity – Six Months Ended June 30, 2015 and 2014 9 Notes to Consolidated Financial Statements 10 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27 Item 3. Quantitative and Qualitative Disclosures About Market Risk 38 Item 4. Controls and Procedures 38 Part II Other Information 39 Item 1. Legal Proceedings 39 Item 1a. Risk Factors 39 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 39 Item 3. Defaults Upon Senior Securities 39 Item 4. Mine Safety Disclosures 39 Item 5. Other Information 39 Item 6. Exhibits 39 Signatures 40 Certifications 42 Part I Financial Information Item 1 Financial Statements F & M BANK CORP. Consolidated Statements of Income (In Thousands of Dollars Except per Share Amounts) (Unaudited) Three Months Ended June 30, Interest income Interest and fees on loans held for investment $ $ Interest and fees on loans held for sale 49 Interest on federal funds sold 3 12 Interest on debt securities 93 61 Total interest income Interest expense Interest on demand deposits Interest on savings accounts 37 29 Interest on time deposits over $100,000 Interest on other time deposits Total interest on deposits Interest on short-term debt 19 2 Interest on long-term debt Total interest expense Net interest income Provision for loan losses - Net interest income after provision for loan losses Noninterest income Service charges Insurance and other commissions Other Income on bank owned life insurance Total noninterest income Noninterest expense Salaries Employee benefits Occupancy expense Equipment expense FDIC insurance assessment OREO expenses/losses 46 Other Total noninterest expense Income before income taxes Income tax expense Consolidated net income – F & M Bank Corp. Net income - Noncontrolling interest (income) loss ) ) Net Income – F & M Bank Corp $ $ Dividends paid/accumulated on preferred stock - Net income available to common stockholders $ $ Per share data Net income – basic $ $ Net income – diluted Cash dividends $ $ Weighted average shares outstanding – basic Weighted average shares outstanding – diluted See notes to unaudited consolidated financial statements 4 Part I Financial Information Item 1 Financial Statements F & M BANK CORP. Consolidated Statements of Income (In Thousands of Dollars Except per Share Amounts) (Unaudited) Six Months Ended June 30, Interest income Interest and fees on loans held for investment $ $ Interest and fees on loans held for sale 64 Interest on federal funds sold 8 24 Interest on debt securities 99 Total interest income Interest expense Interest on demand deposits Interest on savings accounts 70 57 Interest on time deposits over $100,000 Interest on other time deposits Total interest on deposits Interest on short-term debt 30 4 Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Service charges Insurance and other commissions Other Income on bank owned life insurance Total noninterest income Noninterest expense Salaries Employee benefits Occupancy expense Equipment expense FDIC insurance assessment OREO expenses/losses 94 Other Total noninterest expense Income before income taxes Income tax expense Consolidated net income – F & M Bank Corp. Net income - Noncontrolling interest (income) loss ) 18 Net Income – F & M Bank Corp $ $ Dividends paid/accumulated on preferred stock - Net income available to common stockholders $ $ Per share data Net income – basic $ $ Net income – diluted Cash dividends $ $ Weighted average shares outstanding – basic Weighted average shares outstanding – diluted See notes to unaudited consolidated financial statements 5 F & M BANK CORP. Consolidated Statements of Comprehensive Income (In Thousands of Dollars) (Unaudited) Six Months Ended Three Months Ended June 30, June 30, Net Income: Net Income – F & M Bank Corp $ Net Income (loss) attributable to noncontrolling interest 76 ) 50 12 Consolidated net Income 4 123 Other comprehensive income (loss): Unrealized holding gains (losses) on available-for-sale securities 23 (5
